Citation Nr: 0113095	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  98-10 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease.

2.  Entitlement to service connection for emphysema.


REPRESENTATION

Veteran represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran 






INTRODUCTION

The veteran served on active duty from October 1970 to June 
1977.  He also served in the Army National Guard from August 
1979 to August 1983.

This matter previously came to the Board of Veterans' Appeals 
(the Board) on appeal from an April 1998 rating decision by 
the No. Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The RO denied several of the veteran's claims, including 
entitlement to service connection for arteriosclerotic heart 
disease and emphysema.  The veteran perfected an appeal from 
the aforementioned issues, as well as other issues.  

In a decision dated in March 2000, the Board denied the claim 
of entitlement to service connection for arteriosclerotic 
heart disease and emphysema, as well as service connection 
for a broken nose, sinusitis and arthritis of the hands, 
back, hips and shoulders.  Thereafter, the veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  

In December 2000, the Court vacated that portion of the March 
2000 decision wherein the Board denied service connection for 
arteriosclerotic heart disease and emphysema, and remanded 
the case to the Board for compliance with the recent 
enactment of the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C. § 5103A).  The portion of the March 
2000 decision wherein the Board denied the claim of 
entitlement to service connection for a broken nose, 
sinusitis and arthritis of the hands, back, hips and 
shoulders was dismissed by the Court, as the veteran was not 
pursuing an appeal as to those issues.   

In a statement dated in March 2001, the veteran's attorney 
requested that the RO re-adjudicate any of the veteran's 
claims that had been previously denied as "not well-grounded" 
on or after July 19, 1999.  

As this claim has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicatory 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

During the pendency of this appeal, the President signed into 
law the VCAA of 2000, which requires VA to make reasonable 
efforts to assist all claimants in obtaining evidence 
necessary to substantiate a claim for benefits.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Such assistance also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  In a statement dated in March 2001, the veteran's 
attorney requested an examination with medical nexus opinion.  

In the April rating 1998 decision, the RO denied the 
veteran's claim for service connection for arteriosclerotic 
heart disease and emphysema as "not well-grounded."  In 
addition to the developmental requirements described above, 
VCAA also eliminated the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC16-92 (published at 57 Fed. Reg. 49,747 (1992)).  

In this case, the RO had previously attempted to obtain the 
veteran's service medical records and post-service treatment 
records, some of which were not available at the time.  
Additional consideration under the VCAA of 2000 is warranted 
as to this matter.  

Accordingly, this case is remanded for the following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran, through his attorney, and inform 
him of the type of information, or lay 
and medical evidence, that would best 
serve to substantiate his claim, 
including the submission of any copies of 
his service medical records that he may 
have in his possession.  

As part of this notice, the RO should 
specifically request that the veteran 
provide the names, addresses, and 
approximate dates of treatment of any 
additional health care providers, VA and 
non-VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of arteriosclerotic heart 
disease and emphysema and who may have 
expressed an opinion linking such to his 
service.  

With any necessary authorization or 
medical releases from the veteran, the RO 
should attempt to obtain legible copies 
of any pertinent treatment records 
identified by the veteran in response to 
this request which have not been 
previously secured.  Regardless of the 
veteran's response, the RO should attempt 
to obtain any outstanding or recent VA 
treatment records that may be available.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  All appropriate action to secure the 
veteran's complete service medical 
records should be undertaken.  If the RO 
is unable to obtain any of the relevant 
records sought, either service or post-
service, it shall notify the veteran, 
through his attorney, that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain these records, and describing any 
further action to be taken with respect 
to the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C. 
§ 5103A(b)(2),(c).

3.  Following the above, the RO should 
arrange for VA examination(s) of the 
veteran by a specialist(s) in 
cardiovascular and pulmonary diseases or 
cardiopulmonary diseases or other 
available appropriate medical 
specialist(s) for the purpose of 
ascertaining whether he has 
arteriosclerotic heart disease or 
emphysema that is related to service.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s)  prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies should be 
conducted.

The medical specialist(s) should be asked 
to provide an opinion as to whether it is 
as likely as not that arteriosclerotic 
heart disease and/or emphysema, is/are 
causally related to the veteran's active 
service.  

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
accomplished.  In particular, the RO 
should review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  


The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
arteriosclerotic heart disease and 
emphysema.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue the veteran and 
his attorney a Supplemental Statement of the Case (SSOC).  

The SSOC must contain notice of all relevant actions taken on 
the claims for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issues currently on appeal.  A reasonable period of time 
for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until notified by the 
RO; however, the veteran is advised that failure to cooperate 
by not reporting for any scheduled VA examinations without 
good cause shown may adversely affect the outcome of his 
claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

